United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
San Francisco, CA, Employer
)
___________________________________________ )
A.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2229
Issued: July 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated November 23, 2007, March 24 and July 24 2008,
which found that she did not sustain an injury in the performance of duty. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an injury in the performance of duty on August 18, 2007.
FACTUAL HISTORY
On October 4, 2007 appellant, then a 65-year-old staff nurse, filed a traumatic injury
claim (Form CA-1) alleging that, on August 18, 2007, she was helping a patient when she hit her
left knee on the edge of a bed. She did not initially stop work. The employing establishment
controverted the claim.

By letter dated October 15, 2007, the Office advised appellant that additional factual and
medical evidence was needed. Appellant was requested to describe in detail how the injury
occurred and to provide dates of examination and treatment, a history of injury given by her to a
physician, a detailed description of any findings, the results of all x-rays and laboratory tests, a
diagnosis and course of treatment followed and a physician’s opinion supported by a medical
explanation as to how the reported work incident caused the claimed injury. The Office
explained that the physician’s opinion was crucial to her claim and allotted 30 days within which
to submit the requested information.
The Office received reports dated September 13 and October 11, 2007 from
Dr. Peter Callander, a Board-certified orthopedic surgeon, who noted that appellant injured her
left knee while moving a patient on August 18, 2007. Dr. Callander advised that a magnetic
resonance imaging (MRI) scan of the left knee demonstrated a large flap tear of the posterior
horn of the medial meniscus. He diagnosed left knee medial meniscal tear and pes anserinus
tendinitis. Dr. Callander noted that appellant had pain on the inside of her knee aggravated with
walking, standing, twisting and pivoting. Appellant reported no significant improvement of
overall symptoms since the injury and recommended an arthroscopic partial medial
meniscectomy, which was preformed on October 3, 2007. Also submitted was a September 4,
2007 MRI scan report referenced by Dr. Callander.
In a letter dated October 22, 2007, appellant described how she injured her left knee. She
indicated that, while lifting a patient, she bumped her left knee on the edge of the bed. Appellant
informed the nursing supervisor, Joan Langon, the next day. In a statement dated October 31,
2007, Garfield Powell, Jr., the acute care nurse manager and appellant’s immediate supervisor,
asserted that appellant never informed him or the other nurse manager that she sustained a work
injury. When he questioned appellant why she did not report her injury at the time, she replied,
“I did not think I was too injured.”
By decision dated November 23, 2007, the Office denied appellant’s claim on the
grounds that the medical evidence was insufficient to establish that her condition was caused by
the established incident.
On December 30, 2007 appellant requested reconsideration. In a December 31, 2007
statement, she indicated that she had prior left knee problems but that they were not symptomatic
on August 18, 2007. Appellant submitted copies of reports previously of record. In an
October 29, 2007 report, Dr. Callander related a history of the August 18, 2007 incident, noting
that it occurred when appellant lost her balance while helping a patient causing her to hit the
outside of her left knee on the edge of the bed. Dr. Callander advised that appellant went home
with a swollen knee, pain with weight bearing and discomfort with range of motion. He stated
that appellant currently reported improvement of her overall symptoms following surgery,
though she still had some postoperative stiffness.
By decision dated March 24, 2008, the Office denied modification of its prior decision.
On April 23, 2008 appellant requested reconsideration. In an August 31, 2007 report
Dr. Adrian Rawlinson, Board-certified in family medicine and an associate of Dr. Callander,
noted that “around August 9, 2007” appellant was lifting a patient when her left knee became

2

very painful. Dr. Rawlinson opined that she might have osteoarthritis and that she also had
medial joint line tenderness of the left knee. As there was a question as to whether appellant
may have injured the medial meniscus, Dr. Rawlinson ordered an MRI scan. In a September 6,
2007 report, Dr. Rawlinson referred appellant for a surgical consultation. In an October 3, 2007
operative report, Dr. Callander indicated that he had performed an arthroscopic medial femoral
condyle chondroplasty of the left knee. He advised that appellant injured her knee while
working at the employing establishment.
By decision dated July 24, 2008, the Office denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant alleged that she sustained an injury to her left knee on August 18, 2007 when
she was helping a patient at work. Although the employing establishment controverted the claim
and alleged that she did not timely report her injury, appellant was consistent in her statement
that she injured her left knee while helping a patient at work. Furthermore, there is no evidence
negating that appellant assisting a patient on August 18, 2007 when she struck her left knee
against a bed. The Board finds that the claimed incident occurred as alleged.

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

3

However, the medical evidence is insufficient to establish that the employment incident
caused an injury. The medical reports of record do not establish personal injury on
August 18, 2007. The medical evidence contains no rationale7 explaining how the employment
incident of August 18, 2007 caused or aggravated a diagnosed medical condition.
Appellant provided several reports from Dr. Callander dated September 13 to
October 29, 2007. Dr. Callander noted that she injured her left knee while moving a patient on
August 18, 2007. He diagnosed left knee medial meniscal tear and pes anserinus tendinitis.
Dr. Callander noted that, since that time, appellant had continued pain on the inside of her knee
aggravated with walking, standing, twisting and pivot activity. On October 29, 2007 he repeated
the history of injury and noted that the MRI scan of the left knee demonstrated a large flap tear
of the posterior horn of the medial meniscus extending to the root attachment. In his October 3,
2007 operative report, Dr. Callander stated that appellant injured her knee at work. He did not
explain, however, in any of his reports, how the incident of striking her knee on the side of the
bed would cause a medial meniscus tear or other left knee injury. Thus, Dr. Callander’s opinion
is of diminished probative value.8 The need for medical rationale explaining how the August 18,
2007 work incident caused or aggravated the diagnosed torn medial meniscus is especially
important since the evidence indicates that appellant had a prior left knee condition.
The August 31, 2007 report from Dr. Rawlinson is of limited probative value in part
because he noted an injury date of more than a week earlier. Although he noted that appellant
was lifting a patient when her left knee became painful, he opined that there was a question as to
whether she may have injured the medial meniscus and ordered an MRI scan. The Board notes
that this opinion is equivocal and unrationalized to the extent that the physician addressed causal
relationship. The Board has held that medical opinions based upon an incomplete history or
which are speculative or equivocal in character are of diminished probative value.9 Other
medical reports submitted by appellant are insufficient as they did not specifically address
whether the August 18, 2007 work incident caused or aggravated a diagnosed medical condition.
The medical reports submitted by appellant do not explain how the August 18, 2007
incident caused or aggravated her left knee condition. The reports are of limited probative value
and are insufficient to establish her claim.

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
8

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
9

Vaheh Mokhtarians, 51 ECAB 190 (1999).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.10
ORDER
IT IS HEREBY ORDERED THAT the July 24 and March 24, 2008 and November 23,
2007 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 2, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Following the issuance of the Office’s July 24, 2008 decision, appellant submitted additional evidence.
However, the Board may not consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c). This
decision does not preclude appellant from seeking to have the Office consider such evidence pursuant to a
reconsideration request filed with the Office.

5

